   Case 1:19-cr-00337-LO Document 51 Filed 04/02/20 Page 1 of 2 PageID# 365



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


   United States of America,

           V.
                                                             Case No. I:19cr337

   Andrew Jon Thomasberg,
                                                             Hon. Liam O'Grady

                          Defendant.

                                            ORDER


       This matter is before the Court on the Emergency Motion to Modify the Sentence of

Defendant Andrew John Thomasberg. Dkt. 48. The Government opposed the motion without

contesting the Court'sjurisdiction or authority to provide the requested relief. Dkt. 49. The

issues are ripe for review and no hearing is necessary.

       On February 28,2020, Defendant was sentenced to be incarcerated for twelve months

and one day. He is presently incarcerated at FCl Cumberland,in Cumberland, Maryland, and

scheduled for release on July 27,2020. He asks this Court to modify his sentence by allowing

him to serve the remaining four months in home confinement in McLean, Virginia.

       Defendant's motion rests entirely on a single basis: he contends that his vulnerability to

COVID-19 is increased because of his chronic Lyme Disease and prison conditions. Yet the

pleadings show that the county in which Defendant's home confinement would occur has

reported at least 288 confirmed COVID-19 cases, while the county of incarceration has reported

just two—^and FCl Cumberland itself has experienced none. Moreover,the Bureau ofPrisons

has enacted a fourteen-day quarantine, and FCl Cumberland is now closed to the public. While

Defendant's requested relief would cause travel, interactions with others, and for him to reside in

a place with a higher known infection rate, his current placement does not carry these risks.
Case 1:19-cr-00337-LO Document 51 Filed 04/02/20 Page 2 of 2 PageID# 366
